The bill then specified several mistakes, both of law and fact,  (251) which the plaintiffs insisted the arbitrator had made, and also several instances of misconduct on his part, particularly that he had not sworn the witnesses, and had examined the agent of the administratrix in her discharge, in private, when no one was present on the part of the plaintiffs; and they prayed for relief against the defendants, notwithstanding the bar at law created by the award.
The defendants denied all the material facts alleged in the bill, and proofs were taken, but it is not necessary to state their substance, as they can be easily understood from the opinion. *Page 204 
The reference was a general one for a decision of the matters in controversy, according to right, and not according to law; and the arbitrator could properly admit his judgment to be influenced by all moral and equitable considerations. It does not appear that he meant to be governed by the law, and awarded erroneously, supposing it to be one way, when it was the other. According to Ryan v. Blount, 16 N.C. 382, such a mistake can be made to appear in no other way than by the award itself. That disposes of thus much of the bill. But neither the award nor the evidence shows that the arbitrator acted upon any mistake, either of law or fact. His own deposition has been taken, and directly repels both allegations. He intended to decide according to what he deemed justice between the parties, without regard to strict law. If he erred in that, without any unfairness by either party, and without grossly mistaking material facts, the parties are bound by it; because he is a judge of their own choosing, and they have agreed to abide by his judgment. An error in judgment, as a thing possible, must have been in their contemplation, and they are, therefore, taken to have agreed to run that risk.
The evidence is equally inadequate to the establishment of any mistake of fact. The arbitrator now thinks the facts to be as he then thought them. Whether the evidence before him was sufficient to (252) establish them was left to him to decide. He did not misconceive the evidence by supposing it different from what it was, and certainly he drew no grossly wrong conclusion from it. He computed nothing falsely, and there is no reason to believe that the arbitrator would award differently if he were to pass on the same evidence again, or if every fact which now appears had then been made to appear before him. If, then, he erred at all, it was altogether in judgment, which all tribunals may do; and the parties stipulate not to except to an error purely of that sort in an arbitrator. It must be so, else this domestic forum is held more strictly to infallibility than any other passing upon both law and fact. There is nothing, it seems to us, in the decision of the arbitrator which furnishes a reason for setting it aside.
The plaintiffs charge, however, that the reference was made without their knowledge or consent, as were also the award and judgment. It does not appear affirmatively that they had a personal knowledge or agency in it. The facts are that the suit at law was brought at the relation of the plaintiffs and Burrows and wife, who appeared by Mr. Burges as their attorney; and that the agreement and rule of reference *Page 205 
was made between the defendant on one side and Burrows as one of the plaintiffs and Mr. Burges as the attorney of all the plaintiffs on the other. The authority of the attorney of record to make all agreements for the conducting or determining the suit cannot be disputed by his clients; other persons are not to take notice of his private instructions or his want of instructions. They have a right to consider his authority full to manage the suit as the party himself could; and the client must be bound by his acts, unless he can clearly establish collusion between the attorney and the opposite party, which here is not pretended. It is likewise true that the arbitrator did not give the plaintiffs notice of the time and place of hearing the case; but he gave notice to Burrows and Burges, and, indeed, sat in the office of the latter. Burrows and Burges were both present and produced and examined the witnesses, and      (253) cross-examined the witnesses offered on the other side. This is proved both by the arbitrator and witnesses who were examined before him. Pierce himself lived in another state, and Burges and the other party plaintiff did not object to proceeding, but assented to and assisted in the trial. Mr. Burges, indeed, now says that he did not consider himself the attorney of Pierce out of court. The Court thinks he was not then at liberty to say so, his client being abroad, and that he and his client are less at liberty to say so now, after withholding his objection then and acting as the attorney. The opposite party was bound then to recognize him as representing Pierce, and have, therefore, a right that Pierce shall be bound by the acts of Burges as his representative. If he has suffered by it, his recourse is not against the party, but his attorney. The Court is, therefore, of opinion that the reference and award are obligatory, without the personal assent of Pierce.
There are two acts of irregularity upon which the award is impeached as constituting what is technically called in the Court misbehavior in the arbitrator.
The one is, hearing the testimony without swearing the witnesses. The answer to that is that it was proposed by Mr. Burges himself, upon his knowledge of the integrity of the witnesses and his belief that they would say nothing but what they would swear to, and the arbitrator can proceed upon the statement of the parties made by themselves or by others by their consent.
The other is, that the arbitrator heard at home, in the absence of the other parties, the statements of a person who was a witness and the agent of the defendants. This would form a good objection to the award if not satisfactorily explained, even if the award were otherwise unobjectionable. *Page 206 
The first principles of justice require that no private instructions should be received, nor evidence heard, without giving the other party an opportunity of being present. The arbitrator may be influenced by such representations insensibly to himself; and the party has a right to (254) know the proof, that he may object to it if improper, or answer it if proper. But the evidence in this case is clear that the arbitrator proceeded at home only to examine the vouchers of the administratrix, and this at the request of Mr. Burges; that he did not decide on them, but suspended every doubtful one for further proof, which was to be taken at the meeting that afterwards took place at Mr. Burges's office. What had been done was communicated to him at that time and approved, and the witnesses then examined to the disputed items; and what renders this objection altogether unavailing is this decisive fact, that there is in the bill no allegation of an error or mistake in any item except those to which the testimony taken in the presence of the parties applied, and concerning which no other proof was heard but that given in the presence of the parties. The arbitrator heard nothing in the absence of either party on which he acted or on which he could act, in reference to the objections now made.
There is no precise charge of corruption in the bill; and what is faintly stated there has been properly abandoned entirely in the argument, for there is not the slightest evidence in support of it.
The bill must, therefore, be dismissed without examining into the strict propriety of the award upon the merits; though, if it were necessary to decide the cause upon that point, it seems to us that it might be difficult, upon the whole case, to have come to a conclusion differing much from that of the arbitrator. Nor has the Court thought it necessary to determine the effect of the judgment entered on the award, with notice to the attorney and without opposition by him; because we think the award itself good, and that no opposition to it ought to have been effectual.
PER CURIAM.                                    Bill dismissed.
Cited: Eaton v. Eaton, 43 N.C. 112; Hall v. Presnell, 157 N.C. 294. *Page 207 
(255)